Moss, Judge,
delivered the opinion of the court:
This action was submitted w.ith the cases of Shofstall Hay & Grain Co. v. United States, B-120, and Albert Miller et al. v. United States, B-121, on the evidence taken in the three cases. The opinion in the Miller case, decided as of this date, is applicable to the questions involved in the instant case. Plaintiff is entitled in this action to recover" as follows:
On weight shortages-$11,904.98
Repricing and regrading-5, 881.16
Total and partial rejections. IT, 008. 56
Errors in freight charges_ 138. 76
Switching charges_ 123.60
Reconsigning charges-
Demurrage deductions-71. 07
Erroneous discounts_ 865.40
Total-35,999. 71
And it is so ordered.
Green, Judge; Graham, Judge; and Booth, Ghief Justice, concur.